Citation Nr: 0600948	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for hypertension and 
congestive heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board observes that the RO determined that the veteran 
had not submitted new and material evidence adequate to 
reopen a claim for defective vision and denied claims of 
service connection for flat feet, and hypertension and 
congestive heart failure in its April 2002 rating decision.  
The November 2002 notice of disagreement (NOD) shows that the 
veteran only expressed disagreement with the denial of 
service connection for his flat feet and hypertension and 
congestive heart failure claims.  Furthermore, the Board 
notes that the issue of defective vision has not been 
procedurally prepared or certified for appellate review.  
Therefore, it is outside the scope of this appeal and is not 
subject to appellate review.  Godfrey v. Brown, 7 Vet. 
App. 398, 410 (1995).

The Board also notes that the veteran testified at a July 
2003 hearing before a Decision Review Officer (DRO).  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.   

In addition, the record reflects that the veteran requested a 
Travel Board hearing in his April 2003 VA Form 9.  However, 
the veteran cancelled the hearing in September 2004 and 
explained that he never intended to request a Board hearing.  
Accordingly, the veteran's hearing request before the Board 
is withdrawn.   




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence does not confirm that flat 
feet are related to service. 

3.  The competent medical evidence of record does not confirm 
that the veteran's currently diagnosed hypertension and 
congestive heart failure had its onset in service or 
manifested to a compensable degree within a year of service.  
There is no medical evidence that otherwise links the 
veteran's heart disorder to service or an incident of 
service.  


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2005).

2.  Hypertension and congestive heart failure were not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in December 2001 and November 2003, the 
RO apprised the veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  In addition, the December 
2001 and November 2003 VCAA notices each advised the veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits.  

The Board also observes that the December 2001 VCAA notice 
advised the veteran to tell VA about any additional 
information or evidence that he wanted VA to try to obtain on 
his behalf to help with his claim for flat feet.  The notice 
also asked the veteran to send the evidence that VA needed as 
soon as possible.  Furthermore, the November 2003 VCAA notice 
requested that the veteran provide additional information or 
evidence regarding his records of treatment for his 
cardiovascular disability.  The veteran was essentially asked 
to submit any evidence he had in support of his claim.  
38 C.F.R. § 3.159 (b)(4) (2005).

Furthermore, the Board finds that any defects with respect to 
the timing of the VCAA notice requirement were harmless 
errors in this case.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that the enhanced duty 
to notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  The notice provided to the veteran in 
November 2003 was not given prior to the first AOJ 
adjudication of the veteran's service connection claim for 
hypertension and congestive heart failure; however, the claim 
was subsequently readjudicated in March 2004 by a DRO and a 
Supplemental Statement of the Case (SSOC) was issued.  In 
addition, said notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim and to respond to VA notices.  

Moreover, the RO provided the veteran with a copy of the 
April 2002 rating decision, the February 2003 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC) dated in August 2003 and March 2004, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The February 2003 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, private medical records dated from 
January 1964 to February 2002, and VA medical records dated 
from July 2000 to April 2001.  In addition, the RO scheduled 
for the veteran a hearing before the DRO held in July 2003.  
The RO also scheduled a videoconference hearing for the 
veteran before the Board; however, as noted above, the 
veteran cancelled the hearing.  Furthermore, the RO requested 
the veteran's VA medical records related to his 
hospitalization in February 1959 for varicose veins because 
the veteran indicated during the July 2003 personal hearing 
that he may have been treated for his flat feet or heart 
disorder at that time.  The Board observes that 
correspondence dated in July 2003 shows that the medical 
information requested could not be found for the dates 
requested.  Nonetheless, the Board notes that a record of 
hospitalization dated in February 1959 pertaining to the 
veteran's varicose vein operation is of record and shows that 
the veteran had no other conditions of medical significance 
at that time.  In September 2003, the Board further notes 
that the veteran wrote that he was unable to obtain any 
private medical records from 1953 to the early 1960's to 
support his claims.  Medical evidence submitted by the 
veteran in February 2004 in regard to his claim for the 
cardiovascular disorder also did not include any records that 
confirmed high blood pressure in 1953.  The cover letter for 
the March 2004 SSOC advised the veteran that he had sixty 
(60) days to make any comment he wished concerning any 
additional information; however, the veteran has not provided 
any additional evidence relating the onset of his heart 
problems to the year following service.   

The Board also observes that there was no VA examination 
conducted in conjunction with the issues on appeal.  Under 
the VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  For reasons discussed in greater 
detail below, the Board finds that the medical evidence of 
record, which consists of the private medical records and VA 
medical records referenced above, is sufficient to evaluate 
the veteran's claims and a VA examination is not required.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


I.	Service Connection for Flat Feet

Evidence

In his February 2002 statement, the veteran noted that he 
fell several times while unloading (i.e., jumping) from a 
vehicle due to "snow and ice hurting [his] feet" while 
stationed in Alaska.  He also wrote that he received no 
medical treatment at the time because he believed that his 
feet only suffered a sprain and there were no medical 
facilities available.  He further explained that his feet 
healed but the in-service injuries to his feet caused his 
arches to fall. 

In the September 2002 VA Form 646, the veteran's 
representative additionally noted that the veteran's duties 
as a radio operator involved prolonged standing, which 
contributed to his flat feet.   

The service medical records document no complaints, 
treatment, or findings of a foot injury or foot disorder 
during his service from 1948 to 1952.  The June 1952 
separation examination report shows that the veteran's feet 
were clinically evaluated as normal.  The separation 
examination contains no notations regarding any reported 
problems associated with the veteran's feet.  It was noted 
that the veteran denied any illness or injury during his 
service.            

The DD Form 214 reveals that the veteran served as a radio 
operator.  

In January 1953, the veteran filed a service connection claim 
(VA Form 8-526) with VA.  There was no claim related to a 
foot disorder filed at that time.  

A February 1959 VA record of hospitalization notes that the 
veteran had no significant medical conditions other than 
varicose veins at that time.  

The veteran first sought treatment for his feet in April 
1998.  The veteran presented with complaints of constant pain 
associated primarily with the balls of his feet.  He reported 
that he had had flat feet "for years" and pain and stated 
that the pain had increased since he had gotten older.  The 
veteran made no reference to any foot problem during service.  
The private physician, Dr. B.E.W., noted an assessment of 
acute capsulitis and associated tendinitis of both feet.  Dr. 
B.E.W. also noted that weight bearing analysis showed 
increased pronation with mild hallux valgus deformity.   The 
x-ray examination revealed no signs of fracture or other 
osseous deformity.  Additionally, the April 1998 medical 
record shows no medical opinion regarding the etiology of the 
veteran's foot disorder.  

Other handwritten private medical records by Dr. B.E.W. later 
in April 1998 to June 1998 also note assessments of 
capsulitis.  The records contain no medical opinion regarding 
the etiology of the veteran's foot disorder and show that the 
veteran did not refer to having any problems or injuries to 
his feet in service.

Additional private medical records dated from 1964 to 2002 
document the veteran's complaints and treatment for various 
injuries and illnesses; however, none show any complaints or 
references to pain associated with the veteran's feet until 
April 1998 when the veteran's physician noted that he was 
seeking treatment for his feet from a podiatrist.          

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis

While the veteran contends that he has flat feet as a result 
of injuries he sustained to his feet while serving in the 
military, the Board has thoroughly reviewed the evidence of 
record and has determined that service connection for flat 
feet is not warranted.   

The Board notes that the medical evidence of record shows 
that the veteran is currently diagnosed with a foot disorder.  
Specifically, an April 1998 private medical record shows that 
Dr. B.E.W. noted assessments of acute capsulitis and 
associated tendinitis of both feet.  In addition, the veteran 
maintains that he has fallen arches associated with his foot 
disability.  Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
A layperson may testify as to the physical manifestations of 
a disease or injury.  
Nonetheless, the evidence of record does not support the 
veteran's contention that his currently diagnosed foot 
disorder is related to service.  The service medical records 
are negative of any indication of a foot disorder or injury 
during military service as they reflect no reported 
complaints related to the veteran's feet, note that his feet 
were evaluated as normal upon separation, and show that the 
veteran reported having no injuries in service.  In addition, 
the veteran did not note a foot disorder when he filed his VA 
compensation claim in January 1953, which was within a year 
from service.  Furthermore, the medical evidence of record 
shows that the veteran did not seek treatment for a foot 
disorder until April 1998, approximately 46 years after 
discharge, and made no reference to his military service at 
that time.  The Board finds this evidence weighs against the 
veteran's claim that he currently has a foot disorder that is 
related to service.   

Moreover, there is no medical evidence of record relating the 
veteran's currently diagnosed foot disorder to service.  In 
the absence of any foot injury or complaints in service and 
considering the first post service evidence of a foot 
disorder is in April 1998, approximately 46 years after 
service, the Board does not consider that a current 
examination is necessary.  Indeed, when complaining of foot 
problems to his physician in April 1998, the veteran 
explained that his feet have hurt for a long time, but made 
no reference to any foot problems or injuries in service.   

Lastly, the Board recognizes that the veteran's contention 
that he has flat feet as a result of military service; 
however, as a layperson, his statements regarding medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran is competent to describe symptoms and what 
he may observe, his claim that his current flat feet are 
related to service require medical expertise.   Persons 
without medical expertise are not competent to offer medical 
opinions.  Id.  The veteran has not otherwise presented 
competent evidence of a diagnosis of flat feet which was 
incurred during military service.  Therefore, service 
connection is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


II.	Service Connection for Hypertension and Congestive Heart 
Failure

Evidence

In his February 2002 statement, the veteran indicated that he 
"failed" his first blood pressure test when applying for a 
job with a private aircraft company soon after leaving 
service in 1953.  He further reported that after lying down 
for 30 to 45 minutes, he passed his second blood pressure 
test and was subsequently hired by the company.    He also 
explained that he was employed by the Federal Aviation Agency 
(FAA) from 1953 until February 1979, when he was forced into 
disability retirement due to high blood pressure.  In 
addition, the veteran reported that he was found to have 
congestive heart failure in 1994.  He maintained that his 
heart-related problems were related to his military service.  

The service medical records document no complaints, 
treatment, or findings of hypertension or congestive heart 
failure during service.  The June 1952 separation examination 
report shows that the veteran's heart was clinically 
evaluated as normal.  His blood pressure was also shown to be 
within normal limits (126/78).  Pulse rates were 80 (sitting) 
and 108 (after exercise).  

During the July 2003 DRO hearing, the veteran again reported 
that he was initially denied employment by a private aircraft 
company in January 1953 because his blood pressure was higher 
than the company's acceptable limits, but was subsequently 
hired after passing a second blood pressure test less than an 
hour later.  The veteran indicated that he would attempt to 
obtain records that could verify his reported high blood 
pressure but believed it was unlikely that the company, which 
no longer built aircraft, would have records from 50 years 
ago. As explained previously, the veteran has not submitted 
documentation of his reported high blood pressure in January 
1953.    

At the July 2003 DRO hearing, the veteran also recalled that 
the FAA did not find any blood pressure-related problems upon 
examination in August 1953, approximately seven months later, 
when he began employment with the agency.   

In January 1953, the veteran filed a service connection claim 
(VA Form 8-526) with VA.  There was no claim related to a 
heart disorder filed at that time.  

A February 1959 VA record of hospitalization notes that the 
veteran had no significant medical conditions other than 
varicose veins at that time.  

A January 1976 letter written by a flight surgeon (J.J.M., 
M.D.) noted that the veteran's total white count was 
elevated.  He recommended that the veteran seek evaluation by 
an internist or cardiologist based on his resting EKG 
results.  There was no reference to the date of onset of the 
veteran's heart problems or whether he had problems during 
service.    

A February 1976 private medical record entry shows that an 
electrocardiogram of the veteran conducted by the FAA 
revealed voltage criteria for left ventricular hypertrophy 
and also slight ST-elevation in Lead III and V6.  The private 
examiner (Dr. A.A.K.) noted that the veteran had no history 
of angina.  He additionally wrote that the veteran did have 
slightly elevated white count which he had had for a number 
of years.  There was no reference to the date of onset of his 
heart problems or whether the veteran had problems during 
service.    

In March 1976, a private cardiovascular evaluation (D.R.M., 
M.D.) noted that he was unable to find any objective evidence 
for organic heart disease.  He attributed the veteran's 
cardiac murmur to a functional origin from turbulence 
generated at a semilunar valvular level, perhaps, related to 
some aortic valvular sclerosis without stenosis.  He also 
offered that the veteran should be able to continue normal 
activities without limitations and his normal maximal stress 
test was consistent with his conclusion.  

In January 1978, the veteran underwent an annual medical 
examination and was found medically qualified for air traffic 
control duties.  His resting E.K.G. and blood pressure were 
within normal limits.  There were no medical limitations 
noted that were related to the veteran's heart disorder.  

A March 1978 letter from Dr. A.A.K. reveals that the veteran 
had been under his care since February 1978.  Dr. A.A.K. 
wrote that the veteran initially presented for care with 
complaints of "feeling shakey" and had a blood pressure 
reading of 175/100 and a pulse rate of approximately 110.  He 
noted that the veteran's blood pressure was "again up to 
about 160/105" and he would have to continue on 
antihypertensive drugs indefinitely.  Dr. A.A.K. also 
concluded that it was very likely that the stress of the 
veteran's present job aggravated his blood pressure symptoms.  
In addition, he wrote that the veteran's blood pressure was 
elevated after being back to work for 3 to 5 days.  There was 
no reference to the date of onset of the veteran's heart 
disorder or whether he had had any problems during service.  

A March 1978 letter from a flight surgeon (J.A.O., D.O.) 
notes that the veteran's "recent diagnosis of hypertension, 
requiring the medications, Inderal, Enduron, and Librax" was 
to be considered a permanent disqualification for medical 
reasons in regard to his active Air Traffic Control duties.   
 
The September 1978 Notification of Personnel Action record 
shows that the veteran was on sick leave pending disability 
retirement.  

The February 1979 Notification of Personnel Action record 
reveals that the veteran retired from his position of 
supervisory air traffic control specialist due to disability 
effective February 22, 1979.  It was noted that the veteran 
was physically unable to perform his duties.  




A July 1995 letter written by a cardiovascular consultant 
(G.F.D., M.D.) noted that the veteran had congestive heart 
failure which could be associated with either ischemic heart 
disease or ethanol associated cardiomyopathy.  Although Dr. 
G.F.D. noted that the veteran had a "long standing history" 
of heart murmur, there was no reference to the date of onset 
of the veteran's heart problems or whether the veteran had 
problems during service.    

Private medical records dated from January 1964 to February 
2002 and VA medical records dated from July 2000 to April 
2001 contain notations regarding the veteran's treatment for 
heart-related problems.  The records reflect, among other 
things, assessments of hypertension and congestive heart 
failure.  The records contain no references to the date of 
onset of the veteran's heart problems or whether the veteran 
had problems during service.  The first assessment of 
hypertension was noted in February 1993 and congestive heart 
failure in August 1995; however, it is noted that the veteran 
was taking antihypertensive medication in February 1978.  

An April 2001 VA medical record lists hypertension and 
congestive heart failure as active problems.  

Legal Criteria  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to 



service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a cardiovascular disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis

While the veteran maintains that he experienced heart-related 
problems, specifically high blood pressure, within a year of 
separation from military service and that such problems are 
related to his currently diagnosed hypertension and 
congestive heart failure, the Board has thoroughly reviewed 
the evidence of record and has determined that service 
connection is not warranted for hypertension and congestive 
heart failure.  

The Board notes that the veteran's private and VA medical 
records include diagnoses of hypertension and congestive 
heart failure.  An April 2001 VA medical 


record shows that the veteran's active problems include 
hypertension and congestive heart failure.  

Nonetheless, the competent medical evidence does not support 
the veteran's contention that a heart disorder manifested in 
service or to a compensable degree within a year of service.  
Although the veteran reported that he initially demonstrated 
high blood pressure on a physical examination conducted as a 
condition of employment for a private aircraft company in 
January 1953, the veteran provided no medical records 
verifying that he had high blood pressure at that time.  
Indeed, the veteran reported that the FAA hired him 
approximately seven months later finding no apparent heart-
related problems to prevent his employment.  Furthermore, 
there is no other medical evidence showing that the date of 
onset of the veteran's heart disorder was during service or 
within a year of discharge.  The private and VA medical 
records do not show that the physicians related the onset of 
the veteran's heart disorder to service or within a year of 
service and the veteran did not inform his physicians that he 
had had high blood pressure in 1953 during the course of his 
treatment.  Rather, the medical evidence reveals that the 
veteran first demonstrated heart problems in approximately 
1976, which is 24 years after discharge, and did not relate 
them to service or the year following his service until 
filing his February 2002 VA compensation claim.  The Board 
also notes that the veteran did not note or report having 
heart-related problems when he filed his initial claim with 
VA in January 1953, the same month that the veteran 
reportedly first began to demonstrate high blood pressure.  
Based on the foregoing, the Board finds that the evidence 
weighs against the veteran's claim that his currently 
diagnosed heart disorder had its onset in service or within a 
year of his separation.         

Moreover, there is no medical evidence of record relating the 
veteran's currently diagnosed hypertension and congestive 
heart failure to his military service.  The service medical 
records show that the veteran's heart was clinically 
evaluated as normal, his blood pressure was within normal 
limits, and the veteran denied any illness during service at 
the time of his discharge.  Additionally, there is no medical 



evidence that otherwise links the veteran's hypertension and 
congestive heart failure to service.  

In the absence of any competent evidence of heart-related 
problems or complaints in service or within a year of service 
and considering the first post service evidence of high blood 
pressure is in 1976, approximately 24 years after service, 
the Board does not find that a current examination is 
necessary.  

Lastly, the Board recognizes the veteran's contention that 
his current heart disorder is related to heart-related 
problems (i.e., high blood pressure) experienced within a 
year of service; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran is competent to describe symptoms 
and what he may observe, his claim that his currently 
diagnosed heart disorder had its onset within a year of 
service or is otherwise related to service requires medical 
expertise.   Persons without medical expertise are not 
competent to offer medical opinions.  Id.  The veteran has 
not otherwise presented competent evidence relating the 
veteran's hypertension and congestive heart failure to 
military service or to a date of onset within a year of 
service.  Therefore, service connection is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for hypertension and 
congestive heart disease is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


